Citation Nr: 1725941	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  07-36 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Saint Paul, Minnesota


THE ISSUE

Entitlement to an increased disability rating for bilateral pes planus, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1977 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the pendency of this appeal, the Veteran moved and jurisdiction of this matter has since transferred to Saint Paul, Minnesota.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.

In an October 2015 decision, the Board granted an increased disability rating of ten percent for bilateral pes planus.

In January 2017, the Court of Appeals for Veterans Claims (Court) partially vacated the Board's October 2015 Decision and remanded the matter for readjudication.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDING OF FACT

Prior to issuing a decision on the merits of the Veteran's claim on appeal, the Board received notice in December 2015 that the Veteran died in December 2015, during the pendency of the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of entitlement to an increased disability rating for bilateral pes planus, currently rated at ten percent disabling.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-334 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of the processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2016).


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


